         Case 1:19-cv-10193-PGG Document 37 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HSBC BANK (USA), N.A.,

                           Plaintiff,                  ORDER OF DEFAULT

             - against -                                 19 Civ. 10193 (PGG)

 PAKS HOLDINGS LLC, ANTHONY
 RICCARDI, AND PATRICIA RICCARDI,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

WHEREAS Plaintiff commenced this action in New York Supreme Court on October 1,
2019, and the action was removed to this Court on November 1, 2019 (Dkt. No. 1);

WHEREAS Defendant Anthony Riccardi has neither appeared nor responded to the Complaint;

Whereas, on August 5, 2020, Plaintiff moved for a default judgment (Dkt. No. 32);

WHEREAS, on August 7, 2020, this Court ordered Defendant Anthony Riccardi to show cause
why a default judgment should not be entered against him and scheduled a hearing for August
27, 2020 (Dkt. No. 33);

WHEREAS Plaintiff served the Order to Show Cause on Defendant Anthony Riccardi on
January 8, 2020 (Dkt. No. 34);

WHEREAS this Court issued an order stating that the show cause hearing would take place via a
telephonic dial-in on August 24, 2020 (Dkt. No. 35);

WHEREAS Plaintiff served the scheduling order on Defendant Anthony Riccardi on August 25,
2020 (Dkt. No. 36);

WHEREAS Defendant Anthony Riccardi filed no opposition to Plaintiff’s motion for a default
judgment and did not appear at the hearing;

It is hereby ORDERED that an order of default is entered against Defendant Anthony Riccardi,
and that this matter is referred to Magistrate Judge Cott for an inquest into damages.
       Case 1:19-cv-10193-PGG Document 37 Filed 08/28/20 Page 2 of 2




            The Clerk of Court is directed not to close this case.

Dated: New York, New York
       August 27, 2020




                                              2
